Title: To George Washington from James Cassaty, 11 September 1783
From: Cassaty, James
To: Washington, George


                  
                     Sir
                     Tryonss County 11th Septr 1783
                  
                  Under protection of your Excellencys passport I Left this place on the first Day of Last August With Intent to go to Niagara—in five Days I arived at oswego and prodused my passport to Capt. Gumersill Commanding the Garrison who would not permit me to proceed but In Contempt and Disregard to your Excellencys Written passport to me Detained me til; the Sacond Day of Septr following at Whitch Time I Came off and Broug with me a Segt Major and a Solder with whom I picked up an Acquaintance during my Stay at oswego.
                  I inclose your Excellency the Sergt Majors Examination from whitch you will Larn what usage I met with while under Capt. Gumersill Command.  I Have the Honour to be Your Excellancys Most Obedant and Ever Humble Servant 
                  
                     James Cassaty
                  
               P.S. Your Excellencys Letter Whitch I Took with me for Gen. Staubon—was taken from me by the Commanding officer at oswego. Enclosure
                                    
                     
                         10 September 1783
                     
                     
                        Tryonss—The Examination of late Sergeant Major of the second Battalion of Troopes in the British service commanded by Sir John Johnson. Affvt taken on Oath this tenth Day of September 1783.
                     This Examinant says that Capt. Thomas Gumersall of the said second Battalion commanded the Garrison of Oswego consisting of about Fifty five Men for about Eight or nine Weeks past.
                     That on the Arrival at Oswego of Mr James Cassity in August last this Examinant was ordered by Capt. Gumersall to forbid Mr Cassety to purchase any kind of provisions from the Indians or to speak to any of them.
                     That same Day, afterwards this Commanding Officer told this Examinant that there was a Boat coming (which Boat this Examinant understood to be an American Boat) and that damned old Rober Cassety was gone out of the Fort he the Commanding Officer supposed to speak to the Boat and ordered him the Examinant to forbid Mr Cassaty to speak to any Person whatever and swore that on the first pretence he would confine him.
                     That on applying to Capt. Gumersall for an Order for provisions for Mr Cassety, the Captain damned Cassety and said he wished the Devil had him as that he would eat no more of the Kings Provision—that on this Examinants informing the Commanding Officer that he had been told by Mr Cassety that he intended to return it if he could not obtain leave to go forward soon this Captain said that he (Mr Cassety) should neither go back nor forward untill he pleased.
                     
                        Ebezer Larabe Sergt Major
                     
                     
                        Sworn before me this 10th Sept. 1783.
                     
                     
                        Andrew Finch  Justice
                     
                  
                  
               